DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 13, 2021 have been fully considered but they are not persuasive.
On page 5 of the Applicant’s Response, applicant argues that “claims 1-5 are not anticipated by Furuskog because Furuskog does not teach each and every element of claims 1-5. For example, the reference does not teach at least the following limitations: b) a value of a statistical parameter is derived from the set of parameters, c) the values of the statistical parameters are combined to yield a chaos index value, d) the chaos index value is compared with a threshold value….Furuskog relies on predetermined information comprised in the received signal 11 that are known and saved in memory and are then used to analyze influences on the transmitted signal. Thus, Furuskog relies on comparison with a baseline instead of only looking at variation within the collected data itself. Further, the cited embodiments expressly discuss collecting data for a certain period of time in order to form an average response.° This average response is then used as a baseline for comparison of data collected at a later time.’ In fact, Furuskog emphasizes this point by explaining that its alleged detection is made possible “by comparing the long term average and instant received power.” Thus, Furuskog relies on a different method than that in the currently claimed embodiments”, with the corresponding teaching indicating the arguments and the arts references below, the Examiner respectfully disagrees.  

	It is noted that claim 1 recites limitations such as “a value of at least one parameter”, “a value of a statistical parameter”, and “a chaos index value”, but fails to specifically disclose definitions of those recitations above; therefore, it is broadly interpreted. During patent examination, the claims must be given their broadly reasonable interpretation. See MPEP 2111.
Claim Objections
Claims 7-10 are objected to because of the following informalities: new claims 7-10, the dependency of these claims appear to be incorrect; these claims are substantial duplicate claims 2-5. Appropriate correction is required.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a) as being anticipated by Furuskog et al. (US 2014/0247179; Cited in IDS).
Regarding claim 1, Furuskog discloses a method for detecting movements or a lack of movements of objects and/or living being in a Fresnel zone-related radio range (Abstract; paragraph [0003]; e.g., detection of motion and positioning of targets by analyzing how transmitted signals from third party radio signal sources change over time) which influence radio signals of at least one radio terminal transmitted on a number of radio channels being divided in at least one sub-channel, received by a local fixed radio device in the radio range (paragraphs [0033];e.g., transmits a signal 3 into a radio wave propagation environment 9, a so-called channel) and (paragraph [0036]; e.g., he original channel will change to new channels for different positions of the motion detector 1 as it moves), 
wherein 
a) a value of at least one parameter describing at least one property of a sub-channel are collected for each time interval out of a predetermined number of time intervals, to form a set of parameters (paragraph [0038]; e.g., analyzing means 10 is arranged to analyze all components of the received signal 11 to determine how certain parameters of the transmitted electromagnetic signal are influenced by the channel 9 by means of the predetermined information), 
b) a value of a statistical parameter is derived from the set of parameters (paragraph [0038]; e.g., The analyzing means 10 is also arranged to analyze the temporal variation of said certain parameters during a certain time), 

d) the chaos index value is compared with a threshold value (paragraphs [0045], [0064]; e.g., determining if said temporal variations 14a, 14b, 14c, 14d; 15a, 15b, 15c, 15d exceed a predetermined threshold), 
e) if the comparison yields a predefined result, a notification procedure is started (paragraph [0045] see an alarm is triggered if temporal variation exceeds a predetermined threshold).
Regarding claim 6, Furuskog discloses a method for detecting movements or a lack of movements of objects and/or living being in a Fresnel zone-related radio range which influence radio signals of at least one radio terminal transmitted on a number of radio channels being divided in at least one sub- channel, received by a local fixed radio device in the radio range, comprising:
a) collecting a value of at least one parameter describing at least one property of a sub-channel for each time interval out of a predetermined number of time intervals, to form a set of parameters (paragraph [0038]; e.g., analyzing means 10 is arranged to analyze all components of the received signal 11 to determine how certain parameters of the transmitted electromagnetic signal are influenced by the channel 9 by means of the predetermined information),
b) deriving a value of a statistical parameter from the set of parameters (paragraph [0038]; e.g., The analyzing means 10 is also arranged to analyze the temporal variation of said certain parameters during a certain time),

d) comparing the chaos index value with a threshold value (paragraphs [0045], [0064]; e.g., determining if said temporal variations 14a, 14b, 14c, 14d; 15a, 15b, 15c, 15d exceed a predetermined threshold), and
e) starting a notification procedure if the comparison yields a predefined result (paragraphs [0045], [0047] see an alarm is triggered if temporal variation exceeds a predetermined threshold).
Regarding claims 2 and 7, Furuskog discloses the method according to claim 1, wherein the predefined result is that the chaos index value exceeds the threshold value in the case of detecting movements, or in the case of detecting a lack of movements falls below the threshold value (paragraphs [0047]-[0048] see urgent alarm is then sent when the car is moving).
Regarding claims 3 and 8, Furuskog discloses the method according to claim 1, wherein the notification procedure comprises at least one of: contacting a predefined entity and switching on an electrical appliance (paragraph [0048]; e.g., an early alarm is sent to the owner, since motion by an object in the vicinity is detected, in this case motion of a thief). 
Regarding claims 4 and 9, Furuskog discloses the method according to claim 3, wherein the step of contacting the predefined entity includes at least one of contacting by telephone and contacting by email (paragraph [0050] see wireless communication). 
Regarding claim 5 and 10, Furuskog discloses the method according to claim 3,  wherein the electrical appliance is one of a camera, a siren, a light, and a stereo system (paragraph [0047]; . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648